Title: From James Madison to Edmund Pendleton, 6 August 1782
From: Madison, James
To: Pendleton, Edmund


Dear Sir
Philada. 6th Aug: 1782.
I shall pay due attention to the request contained in your favor of the 29th. relative to the slave of your nephew. Should I however be so fortunate as to recover him, the price of slaves here leaves no hope that a purchaser will be found on the terms demanded.
We have had several arrivals since my last but are still without official letters. The European papers, as you will see by the transcripts in the inclosed, teem with paragraphs relative to pacific negociations. The language & conduct of the New Administration of G. B. do by no means discountenance the supposition that they are more solicitous for peace than their predecessors, and less scrupulous as to the punctilio of national honor. But the insidious policy which has so long directed the British councils, should always restrain our hopes of peace from circumscribing our preparations for war. We expect every moment dispatches from our foreign Ministers which will elucidate the publications of the Gazettes.
The French Squadron which lately appeared off the capes of Chesapeake are now off the Capes of Delaware. I can say nothing as to its ultimate destination. Our trade I hope will at least receive some transient advantages from its visit to the American Coast.
I am Dr Sir with much regard yr. frd & Svt.
J. Madison Jr.
PS. Upon recollection, it will be impossible to dispose of the Slave in this State, there being a legal prohibition agst. it. Even his coming into [it] will operate as a manumission, unless the case of runaways be provided for which I believe is the fact. I will enquire more exactly into [the] matter.
